Fourth Court of Appeals
                                   San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-13-00752-CV

                                       Lance WINDHAM,
                                           Appellant

                                           v.
                                   TRIANON PROPERTIES
                                TRIANON PROPERTIES LLC,
                                         Appellee

                     From the County Court at Law No. 5, Bexar County, Texas
                                     Trial Court No. 386604
                             Honorable Jason Pulliam, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: March 5, 2014

DISMISSED

           Appellant’s brief was due on November 27, 2013. Neither the brief nor a motion for

extension of time has been filed. On January 15, 2014, we ordered appellant to file within ten days

his appellant’s brief and a written response reasonably explaining (1) his failure to timely file the

brief and (2) why appellee was not significantly injured by his failure to timely file a brief. We

explained that if appellant failed to file a brief and the written response by the date ordered, we

would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R.
                                                                                      04-13-00752-CV


APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to comply with a court

order). Appellant has not responded to our order. We therefore dismiss this appeal.



                                                PER CURIAM




                                               -2-